Citation Nr: 1634305	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  08-34 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from September 1987 to August 1990 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2012 and November 2014, the Board remanded the appeal for further development.

In February 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA). 


FINDING OF FACT

The Veteran's low back disorder is related to service.


CONCLUSION OF LAW


The criteria for service connection for a low back disorder have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

As described by the Board in the February 2016 VHA request, the Veteran has a current diagnosis of degenerative disc disease and she was injured in service while performing a parachute exit from an aircraft.  She is already service-connected for knee disabilities as a result of this accident.  Additionally, two buddy statements dated from 2007 support the in-service incurrence of back symptoms.  As such, the in-service incurrence of low back symptomatology has been established.  

On the matter of nexus, the record contains three medical opinions.  Two of these opinions, dated from November 2012 and April 2015 and authored by the same examiner, have already been found inadequate by the Board as described in the February 2016 VHA request.  The examiner provided a negative opinion based on the facts that there was no evidence of low back symptomatology in service and the Veteran was not treated in the years proximate to her discharge.  However, as the Board explained, an opinion based merely on the lack of contemporaneous evidence of a disability in the service treatment records is, in itself, is not a sufficient basis on which to rest an opinion.
Given the inadequacies of the prior VA examinations, the Board sought a VHA medical opinion in February 2016, and in July 2016, the opinion was obtained.  The physician stated he reviewed the electronic claims file.  He noted that the file did not document an injury to the lumbar spine in service, however, the Veteran's roommates witnessed that she experienced back pain during her service.  The examiner opined, "based on her history of parachute jumps, knee injury and above mentioned evidence from her roommates, I believe it is as likely as not (50 percent probability or greater) that current low back disorder documented by degenerative disc disease is causally related to injury during active service."

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in her favor, the Board concludes that the Veteran is entitled to service connection for her low back disorder.  There is no probative evidence to the contrary of the July 2016 expert medical opinion, as both prior VA examinations have already been found to be inadequate by Board.  

By contrast, the July 2016 report is adequate for examination.  The physician linked the Veteran's current disorder to service based on the admissible and believable lay evidence of the Veteran and her buddies, as well as the in-service parachuting injury.  He based his conclusion on an examination of pertinent facts in the claims file and the Veteran's medical history.  He provided a rationale for his conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  While his opinion indicates that he was not able to access all of the documents in the claims file, a full review of the file is not necessary.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) ("the claims file is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim.")  Here, the examiner recounted the pertinent medical history and provided an opinion in sufficient detail to enable the Board to make a fully informed decision on this claim.  There is no suggestion that a review of the claims file would have altered the examiner's findings.  The July 2016 report is thus adequate to decide the claim.

The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The evidence is at least in equipoise in showing that the Veteran's low back disorder was incurred in service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition of the appeal, all notification and development actions needed to fairly adjudicate the claim have been accomplished.


ORDER

Service connection for a low back disorder is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


